Citation Nr: 0420650	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-18 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to Parent's Dependency and Indemnity Compensation 
(DIC).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from November 1967 to November 
1969.  He died in July 1970.  The appellant is his sole 
surviving parent.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  


FINDINGS OF FACT

1.  The veteran died in July 1970.  

2.  The appellant is the veteran's sole surviving parent.  

3.  The appellant's countable income exceeds the maximum 
income limit for payment of Parent's DIC.  


CONCLUSION OF LAW

The criteria for payment of Parent's Disability and Indemnity 
Compensation are not met.  38 U.S.C.A. §§ 1310, 1315, 5107, 
5312 (West 2002); 38 C.F.R. § 3.262 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that legislation enacted by Congress has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the claimant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
April 2001 decision, September 2002 statement of the case, 
and supplemental statements of the case dated through June 
2003, the claimant and her representative were apprised of 
the applicable law and regulations and given notice as to the 
evidence needed to substantiate her claim.  In addition, by 
letter dated in February 2004, the RO explained the 
provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claim on appeal, and 
asked the appellant to submit or authorize the RO to obtain 
additional relevant evidence.  Specifically, the appellant 
was requested to complete and return forms providing detailed 
financial information for the years 2001, 2002, 2003, and 
2004.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured the appellant's VA Form 
21-534 (dated in July 2000) and a DIC Parent's Eligibility 
Verification Report (dated in October 2000).  The appellant 
has also provided information and medical bills reflecting 
unreimbursed medical expenses in 2002 and 2003.  The 
appellant did not respond to the RO's February 2004 request 
for detailed financial information.  

Finally, the Board finds that the appellant has had ample 
opportunity to present evidence and argument in support of 
her appeal.  The Board would point out that the duty to 
assist is not always a one-way street.  If a claimant wishes 
help, she cannot passively wait for it in those circumstances 
where she may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).   Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the appellant.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (Vet. 
App., June 24, 2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in February 2004 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided prior to the most recent 
transfer and certification of the appellant's case to the 
Board.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of her claim, and 
to respond to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

However, the RO wrote the appellant in February 2004 to 
inform her of the VCAA's provisions as they pertained to her 
claim and to advise her to submit any additional evidence 
within 60 days, although that letter did not specifically 
contain the "fourth element."  Significantly, however, the 
letter did state, "If there is any other evidence or 
information that you think will support your claim, please 
let us know."  The appellant has not responded to the RO's 
request.  

Under the circumstances set forth above, considering the 
multiple times her claim have been reviewed by the RO and the 
multiple occasions that she has communicated with VA 
regarding her claim, the Board finds that the appellant has 
had ample notice of the types of evidence that would support 
her claim and that she has had ample opportunity to present 
evidence and argument in support of her appeal.  She has not 
identified any evidence not already of record.  The Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Analysis

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children, and parents.  In no 
case may dependency and indemnity compensation be paid to any 
parent if the annual income of such parent exceeds $4,038, as 
increased from time to time under 38 U.S.C.A. § 5312 (see 
below).  38 U.S.C.A. § 1310 (West 2002).  

Dependency and indemnity compensation shall be paid monthly 
to parents of a deceased veteran in the amounts prescribed by 
this section.  The Secretary may provide by regulation for 
the exclusion from income under this section of amounts paid 
by a parent for unusual medical expenses.  38 U.S.C.A. § 1315 
(West 2002).  

In determining income for dependency and indemnity 
compensation purposes, 10 percent of the retirement payments 
received by a deceased veteran's parent or by the parent's 
spouse will be excluded.  The remaining 90 percent will be 
considered income as received.  There will be excluded from 
the amount of the claimant's annual income any unreimbursed 
amounts which have been paid within the calendar year for 
unusual medical expenses regardless of the year the 
indebtedness was incurred.  The term unusual means excessive.  
It does not describe the nature of a medical condition but 
rather the amount expended for medical treatment in 
relationship to the claimant's resources available for 
sustaining a reasonable mode of life.  Unreimbursed 
expenditures which exceed 5 percent of the claimant's 
reported annual income will be considered unusual.  Health, 
accident, sickness and hospitalization insurance premiums 
will be included as medical expenses in determining whether 
the claimant's unreimbursed medical expenses meet the 
criterion for unusual.  A claimant's statement as to amounts 
expended for medical expenses ordinarily will be accepted 
unless the circumstances create doubt as to its credibility.  
38 C.F.R. § 3.262(l).  

The veteran had active service from November 1967 to November 
1969.  He died in July 1970.  The appellant, the veteran's 
mother, and her husband, the veteran's father, filed a claim 
for Parents' DIC in 1970.  They were notified that their 
income exceeded the statutory limitation for payment of DIC; 
no determination was made at that time as to whether the 
veteran's death was service-connected.  

The appellant, now the veteran's sole surviving parent, filed 
a reopened claim for DIC in August 2000.  On that form, she 
listed no income, including from the Social Security 
Administration, and no unreimbursed medical expenses.  On an 
Eligibility Verification Form received in October 2000, she 
again indicated that she had no unreimbursed medical 
expenses.  

The record shows that the appellant has reported income 
solely from Social Security of $12,252 for 2001.  In 2002, 
her Social Security retirement income was $12,672.  Reducing 
each of those amounts by 10 percent results in income of 
$11,027 for 2001 and $11,405 for 2002.  The maximum limit for 
countable income for 2001 (effective in December 2000) was 
$10,584.  The income limit for 2002 (effective in December 
2001) was $10,871.  Thus, initially, the appellant's income 
exceeded the maximum limit for each of those years.  

The regulations also provide that the appellant's countable 
income may exclude her unreimbursed medical expenses for each 
year, to the extent that such expenses exceed 5 percent of 
her reported annual income.  

The appellant failed to respond to the RO's request for 
current financial information, in particular, information 
regarding her income for 2003 and 2004 and a full accounting 
of any unreimbursed medical expenses for 2001-2004.  
Therefore, the only available income information on which the 
Board can base its decision is as set forth above.  

The appellant has reported unreimbursed medical expenses of 
approximately $457 in 2002.  However, a Medicare statement 
indicates that she was responsible for only approximately 
$128 of that amount.  Nevertheless, neither amount exceeds 
5 percent of her reported income for 2002.  She has claimed 
no unreimbursed medical expenses for 2001.  Accordingly, no 
further exclusion may be made from her income.  The Board 
finds, therefore, that the appellant's countable income for 
each of those years exceeded the maximum income limit for 
payment of Parent's DIC.  Further, because she has not 
furnished any income information for 2003 or 2004, the Board 
finds that the evidence does not establish her entitlement to 
payment of Parent's DIC for those years, as well.  

Accordingly, the Board concludes that the available evidence 
shows that the appellant's countable income has exceeded the 
maximum allowable income limit in the years since she filed 
her reopened claim and that, therefore, payment of Parent's 
DIC is precluded by law.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the claimant  prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

It should be noted that neither the RO nor the Board has 
expressed any view as to whether or not the veteran's death 
was in any way related to service.  




ORDER

Entitlement to Parent's Dependency and Indemnity Compensation 
(DIC) is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



